Citation Nr: 1629084	
Decision Date: 07/21/16    Archive Date: 08/01/16

DOCKET NO.  12-08 593	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for an acquired psychiatric disability.

2. Entitlement to service connection for discoid lupus erythematosus (DLE) of the face.

3. Entitlement to an increased rating for a low back disorder, currently evaluated at 20 percent disabling.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran 

ATTORNEY FOR THE BOARD

M. Sopko, Associate Counsel


INTRODUCTION

The Veteran had active military service from May 1987 to July 2002.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of June 2009 (psychiatric), June 2011 (back), and April 2013 (lupus) of the Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran withdrew Issue 1 as described below.  The Board REMANDS Issues 2-3 to the Agency of Original Jurisdiction (AOJ).

The undersigned, based on the record, wishes to clarify the DLE claim.  The Veteran contends either a) his in-service treatment for cranial alopecia caused his DLE, or b) he had DLE while in service, but it was not formally diagnosed until 2008.  The DLE claim is limited to the Veteran's face.  If the Veteran is seeking disability compensation for his cranial alopecia, he must file a separate claim.


FINDING OF FACT

The Veteran withdrew his appeal of service connection for an acquired psychiatric disability during his April 2016 Board hearing.  


CONCLUSION OF LAW

The criteria for withdrawal of the claim for service connection for an acquired psychiatric disability by the Veteran are met; the Board has no further jurisdiction.  38 U.S.C.A. §§ 7104, 7105(d)(5) (West 2014); 38 C.F.R. §§ 20.101, 20.202, 20.204 (2015).
REASONS AND BASES FOR FINDING AND CONCLUSION

Withdrawal of Issue on Appeal

The Board has jurisdiction where there is a question of law or fact on appeal to the Secretary.  38 U.S.C.A. § 7104; 38 C.F.R. § 20.101.  Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn on the record at a hearing.  38 C.F.R. § 20.204.

The Veteran withdrew his appeal of service connection for an acquired psychiatric disability during his April 2016 Board hearing.  Therefore, this issue is withdrawn, and the Board does not have jurisdiction to consider an appeal.


ORDER

The appeal for entitlement to service connection for acquired psychiatric disability is dismissed.



REMAND

DLE

As noted above, the Veteran contends either a) his in-service treatment for cranial alopecia caused his facial DLE, or b) he had facial DLE while is service, but it was not formally diagnosed until 2008.  The VA examiner addressed the former argument in 2013, but not the latter.  Remand is warranted to obtain the VA records cited in the examination report and to obtain an addendum opinion.

Back

VA last examined the Veteran's back in March 2011.  He testified his disability has worsened since this examination.  The undersigned finds that, based on this testimony, remand is warranted for a new examination to determine the current severity of this disorder.

Accordingly, the case is REMANDED for the following action:

1. Obtain all VA treatment records from the Jacksonville VA medical facility from July 2002 to present and upload a single electronic file.  It is unclear when the Veteran first received treatment at this facility.  However, the VA examiner cites an August 2004 treatment record - two years after separation and critical to the DLE claim.  Therefore, it is important to obtain all possible records from separation until present.

2. Obtain all treatment records from The Doctor's Center facility.  The Veteran submitted a VA Form 21-4142 for this facility showing treatment for his back from 2009 to present, but a record from this facility states he is treated for his DLE there as well.  

3. Return the claims file to the examiner who provided the 2013 skin examination.  If that examiner is no longer available, provide the Veteran's claims file to a similarly qualified clinician.  A new examination is only required if deemed necessary by the examiner.  

The Board calls the examiner's attention to the following: i) The Veteran was treated in service for cranial alopecia; ii) The Veteran submitted a photograph in July 2013 that he contends shows the early stages of facial DLE; iii) The VA examiner cited an August 2004 VA treatment record, two years after separation, showing "facial puffiness."  

After reviewing the record, examining the Veteran, and identifying all appropriate symptoms and diagnoses, the examiner should address the following questions:

a) Is it at least as likely as not that the Veteran's in-service treatment for cranial alopecia caused his facial DLE?  Why or why not? 

b) What is the gestational timing for the Veteran's DLE?  Put another way, is it at least as likely as not (50 percent or greater) that the facial puffiness - as demonstrated in the in-service photograph, described in the August 2008 buddy statement regarding a facial rash, and diagnosed in the August 2004 VA treatment record - was undiagnosed DLE?   

4. Schedule the Veteran for a VA examination to ascertain the current severity of his service-connected low back disorder.  

5. Then readjudicate the appeal.  If the claims remain denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate time for response. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

______________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


